Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. US 2020/0098843.
Regarding claim 1, Jeon teaches a display device having a display area (DA) and a non-display area (NDA) surrounding an opening area (TA) disposed in the display area (see ¶85, Figs 1-6), comprising: 
a plurality of pixels (P) and a plurality of lines (SL, SL-1, EL and DL) connected to the plurality of pixels (P) disposed in the display area (DA, see ¶92-¶94, Fig 5), 
a connection member disposed in the non-display area and connected to at least one of the plurality of lines of the display area ([0186] The connection line CL is in the non-display area NDA between the transmissive area TA and the second power supply line 170. One end of the connection line CL is connected to the first driving line DRL1 through a contact hole CNT, and the other end of the connection line CL is connected to the second driving line DRL2 through a contact hole CNT.), 
wherein the connection member is disposed in a different layer from the at least one of the plurality of lines of the display area and is electrically connected to the at least one of the plurality of lines by a via-electrode. ([0201] The connection line CL is connected to the first line and the second line that are respectively on different layers through contact holes CNT and electrically connect the first line to the second line.)
Regarding claim 3, Jeon teaches the display device of claim 1, wherein the connection member is disposed in a higher layer than the at least one of the plurality of lines. (Jeon teaches the connection line CL overlaps the scan lines SL1 and SL2. See Jeon ¶174).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon as applied to claim 1 above, further in view of Kim et al. US 2019/0392767.
Regarding claim 2, Jeon does not teach wherein the connection member (CT) is disposed in a lower layer than the at least one of the plurality of lines.
	Kim teaches the non-display area NDA1 is an area adjacent to the trench portion TH (claimed opening area) and corresponds to an area provided between the first and second display areas DA1 and DA2. See Kim Fig. 4, and ¶54. The connection lines CSLi are disposed in a below layer of the multiple lines DLs shown in Fig 5. See Kim ¶88.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to modify the connection lines CSLi are disposed in a below layer of the multiple lines DLs disclosed by Kim for the system of Jeon. The motivation for doing so would regulate the parasitic capacitance or load of the first and second display areas DA1 and DA2. Kim ¶88.

	
Claim(s) 4, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon as applied to claim 1 above, further in view of Chong et al. US 2017/0235200.
Regarding claim 4, Jeon does not teach a transistor disposed in the plurality of pixels, wherein the transistor comprises: a beam shielding member disposed on a substrate; a semiconductor pattern disposed on the beam shielding member; and a gate electrode disposed on the semiconductor pattern, wherein the line connected to the connection member among the plurality of lines is a gate line or an emission line, and wherein the connection member is disposed in the same layer as the beam shielding member.
Chong teaches figure 3 showing a transistor disposed in the plurality of pixels (a pixel unit has a transistor, ¶58)  wherein the transistor comprises: a beam shielding member (a shield 155) disposed on a substrate (a substrate 110); a semiconductor pattern (a semiconductor layer 131) disposed on the beam shielding member (155); and a gate electrode (a gate electrode 153) disposed on the semiconductor pattern (131), wherein the line connected to the connection member among the plurality of lines is a gate line or an emission line (gate wirings 151 and 153 are disposed on the gate insulating layer 150 and transmit a gate signal. The gate wirings 151 and 153 include a gate line 151 and the gate electrode 153. The gate wirings 151 and 153 may have a multilayer structure including two conductive layers. ¶71, ¶75);
and wherein the connection member is disposed in the same layer as the beam shielding member (The shielding electrode 155 is disposed on the same layer as a layer on which the gate line 151 is disposed, ¶117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to incorporate the teaching of Chong into the system of Jeon. The motivation for doing so would have low resistivity so as to reduce a signal delay and voltage drop. Chong ¶76.

Regarding claim 10, Chong teaches figure 3 showing a transistor disposed in the plurality of pixels (a pixel unit has a transistor, ¶58)  wherein the transistor comprises: a beam shielding member (a shield 155) disposed on a substrate (a substrate 110); a semiconductor pattern (a semiconductor layer 131) disposed on the beam shielding member (155); and a gate electrode (a gate electrode 153) disposed on the semiconductor pattern (131);
a source electrode (143, Fig 3) and a drain electrode (145, Fig 3) disposed on the gate electrode (153, Fig 3); and a pixel electrode (170, Fig 3) disposed on the gate electrode (153, Fig 3), 
wherein the line connected to the connection member among the plurality of lines is a gate line or an emission line (gate wirings 151 and 153 are disposed on the gate insulating layer 150 and transmit a gate signal. The gate wirings 151 and 153 include a gate line 151 and the gate electrode 153. The gate wirings 151 and 153 may have a multilayer structure including two conductive layers. ¶71, ¶75), and wherein the connection member is disposed in a same layer as the pixel electrode (The pixel electrode 170 is disposed on the same layer as a layer on which the gate line 151 is disposed, ¶117). The motivation is applied the same above.

Regarding claim 12, Chong teaches the display device of claim 10, wherein the connection member is electrically insulated from the pixel electrode (see Chong ¶89), and wherein the connection member has same composition and thickness as the pixel electrode (see Chong ¶91). The motivation is applied the same above.

Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon as applied to claim 1 above, and further in view of Sung et al. US 2020/0176539.
Regarding claim 8, Jeon does not teach wherein the plurality of lines in the non-display area vertically overlap with one another.
	Sung teaches scan lines SL below the data lines DL in the non-display area NDA1 vertically overlap with one another. Sung ¶196, Fig 8.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to incorporate the teaching of Sung into the system of Jeon. The motivation for doing so would reduce the area of the non-display region. 

Regarding claim 9, Sung teaches the display device of claim 1, wherein the at least one of the plurality of lines electrically connected to the connection member includes an emission line. (An operation control gate electrode G6 of the operation control thin film transistor T6 is connected to the emission control line EL. Sung ¶119).

Allowable Subject Matter
Claims 13-19 are allowed over the prior art of record. 
Regarding claim 13, the prior art of record, specifically Sung discloses the parasitic capacitances gradually change, wiring load between the neighboring data lines DL1′, DL2′, DL3′, and DL4′ may also gradually change to prevent degradation of display quality due to a rapid change in the wiring load. See Sung ¶228, Fig 12. 
However, none of the prior art cited alone or in combination provides the motivation to teach claimed limitation “wherein the emission line is disposed at a location where parasitic capacitance between the emission line and the gate line is minimized in the non-display area.”

Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5 depends on claim 4, Chong teaches a first insulating layer (150, ¶80) disposed between the beam shielding member (155, Fig 3) and the semiconductor pattern (131, Fig 3); and a second insulating layer (130, Fig 3) disposed between the semiconductor pattern (131, Fig 3) and the gate electrode (153, Fig 3), 
However, none of the prior art cited alone or in combination provides the motivation to teach claimed limitation “wherein the via-electrode passes through the first insulating layer and the second insulating layer in the non-display area to electrically connect the gate line or the emission line to the connection member.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: August 26, 2022